Citation Nr: 0327151	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-07 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.	Entitlement to service connection for bilateral 
defective hearing.  

2.	Entitlement to service connection for a left elbow 
disorder.  

3.	Entitlement to service connection for a right elbow 
disorder.  

4.	Entitlement to service connection for a right shoulder 
disability.

5.	Entitlement to service connection for a right wrist 
disability.  

6.	Entitlement to service connection for a left wrist 
disability.

7.	Entitlement to service connection for a bladder tumor.

8.	Whether new and material evidence has been submitted to 
reopen a claim for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1968 to May 1971, and 
from April to October 1990; as well as subsequent periods of 
active duty for training (ACDUTRA) in the National Guard, the 
Army Reserves and the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 rating action by the RO 
that denied the veteran's claims for service connection for 
defective hearing, bilateral wrist and elbow disabilities, a 
right shoulder disability, and a bladder tumor.  The RO also 
denied the veteran's application to reopen a previously 
denied claim for service connection for a dental disability.  
In March 2001 the veteran appeared and gave testimony at an 
RO hearing before a hearing officer.  A transcript of this 
hearing is of record.   

REMAND

The veteran reported periods of ACDUTRA in the Washington 
State National Guard, the US Army Reserves, and the US Air 
Force Reserves.  The veteran has attributed the disabilities 
for which he is currently seeking service connection to his 
period of active service and to his various periods of 
ACDUTRA.   None of these periods of ACDUTRA have been 
verified by the service departments and it does not appear 
that a search has been conducted for the complete clinical 
record from his reported periods of ACDUTRA. 

Also, in a letter dated in February 2001 the RO informed the 
appellant of the essential provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), of the evidence needed to 
substantiate his claims, and of what evidence he was 
responsible for obtaining.  However, that letter limited the 
time for submitting needed evidence to 60 days from the date 
of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.   

2.  The RO should contact the appropriate 
service department or other sources in 
order to verify the veteran's periods of 
ACDUTRA and inactive duty for training in 
the Washington National Guard, the Army 
reserve and the Air Force reserves from 
1973 to the present.  A search for all 
available service medical records from 
any verified period of ACDUTRA, or 
inactive duty training to include dental 
records, should be conducted.  

3.  Then the RO should afford the veteran 
an orthopedic examination to determine 
the nature and etiology of his claimed 
elbow disorders, wrist disorders, and 
right shoulder disorder, as well as a 
genitourinary examination to determine 
the origin of his bladder tumor.  All 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to the examining 
physicians so that they can review the 
clinical record in detail.  The examiners 
should state in the examination reports 
that the claims folder has been reviewed.  

(a).  At the conclusion of the orthopedic 
examination the examining physician 
should express medical opinions, with 
full rationale, as to whether it is at 
lest as likely as not that any right 
shoulder, wrist disability, or elbow 
disability diagnosed on the examination 
had its onset during active service or 
ACDUTRA or is due to an injury during 
inactive duty training. 

(b).  At the conclusion of the 
genitourinary examination, the examining 
physician should express a medical 
opinion, with full rationale, as to 
whether it is at lest as likely as not 
that the veteran's bladder tumor had its 
onset during active service or ACDUTRA.  

4.  The RO should afford the veteran an 
audiometric examination to determine the 
severity of the veteran's defective 
hearing, and whether such hearing loss is 
due to a disease or injury in active 
service or ACDUTRA, or is related to a 
disease during inactive duty training.  
The claims folder must be made available 
to the physician prior to the evaluation.  
At the conclusion of the evaluation, the 
otolaryngology's should express his 
medical opinion, as to whether it is at 
least as likely as not that the veteran's 
hearing loss developed during service or 
during ACDUTRA, or is related to a 
disease or injury during such periods, or 
to an injury during inactive duty 
training.  

5.  Then the RO should again adjudicate 
the veteran's claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


